Citation Nr: 0315304	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  01-06 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from November 1964 to 
May 1965, from April 1966 to October 1971 and from December 
1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for PTSD.  

In an October 2002 decision, the Board found that new and 
material evidence had been presented and reopened the claim 
for service connection for PTSD.  The Board then remanded de 
novo adjudication of the issue of entitlement to service 
connection for PTSD to the RO for further development.  The 
case has now been returned to the Board for appellate review.  

In his July 2001 VA Form 9, the veteran requested that he be 
scheduled for a personal hearing before a member of the Board 
at the RO.  However, in August 2001, he clarified that he 
wanted a hearing before a hearing officer at the RO.  This 
hearing was scheduled in October 2001, but he subsequently 
canceled it.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era but he did not engage in combat against the 
enemy.  

3.  The veteran's claimed stressors have not been verified by 
independent, credible evidence.  

4.  The veteran has not been diagnosed with PTSD based on a 
verified stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, supplemental 
statement of the case, the Board's decision, and VA letters 
to the veteran, apprised him of the information and evidence 
needed to substantiate the claim, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made.  In particular, in February 2001 
letters, the RO informed the veteran of the evidence needed 
to substantiate his claim, and asked him to identify any 
outstanding medical records that could be requested on his 
behalf.  Additionally, in the November 2002 supplemental 
statement of the case, the new regulations were outlined for 
him and he was informed that VA would obtain the veteran's 
service medical records, VA records, and other pertinent 
federal records.  VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  

Accordingly, under the circumstances presented in this case, 
the veteran has been accorded ample notice as required by the 
VCAA.  As such, the Board finds that the documents clearly 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim and 
identified the evidence that VA was to acquire on his behalf 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  His private and VA medical records have 
been obtained and he was afforded a VA examination.  His 
service medical records and service personnel records were 
associated with the claims folder and an attempt to verify 
his claimed stressors was made through the United States 
Armed Services Center for Unit Records Research (USASCRUR) in 
June 2002.  There is no indication that there exists any 
evidence which has a bearing on this issue that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
has not identified any additional pertinent evidence that has 
not been associated with the record.  



II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

With regard to claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  38 C.F.R. § 3.304(f).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. 
Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124, 128 (2002).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

The Court of Appeals for Veterans Claims has emphasized that 
eligibility for a PTSD service-connection award requires 
"(1) [a] current . . . medical diagnosis of PTSD . . . ; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor."  Gaines v. West, 11 Vet. App. 
353, 357 (1998), citing Cohen, Suozzi, supra.  If all the 
evidence is in relative equipoise, the benefit of the doubt 
should be resolved in the appellant's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The veteran's service medical records do not show any 
treatment for or a diagnosis of PTSD.  The service personnel 
records indicate his military duties were Seaman, Cargo 
Handler, Metal Working Foreman, Winch Operator and Small Arms 
Repairman (Supervisor).  His awards and decorations do not 
include combat citation.  There is no objective evidence 
otherwise that the veteran engaged in combat with the enemy.  

The veteran has asserted that he was exposed to several 
stressful events that have resulted in PTSD.  His private 
psychiatrist reported in a March 2000 letter that the veteran 
had chronic, severe PTSD with some psychotic features.  Upon 
VA examination in March 2001, the veteran was also diagnosed 
with PTSD.  However, these diagnoses were based on the 
veteran's recitation of his claimed stressors; and these 
stressors have not been verified by the USASCRUR reports.  

The veteran's claimed stressors were submitted to the 
USASCRUR for verification in October 2001.  He had reported 
that he was in a convoy which came under attack, and he 
recalled that two fellow servicemen were killed.  He also 
reported that he was exposed to firefights on a regular 
basis, and he witnessed a mortar explosion while he was in a 
guard tower.  However, the USASCRUR could not confirm that 
the soldiers the veteran had identified had been killed in 
action.  Furthermore, although it was confirmed that sporadic 
mortar and small arms fire was experienced within the 
veteran's unit for several days between January 29, 1968 and 
February 2, 1968, the veteran's personnel file indicates that 
he was not in Vietnam during that time period.  His personnel 
file records document that he was in Vietnam from November 
1966 to April 1967 and from July 1969 to July 1970.  As such, 
the Board concludes that the record does not support a 
finding that the veteran was exposed to a stressor in 
service.  See Doran, Suozzi, Pentecost, supra.  

Accordingly, without a diagnosis of PTSD based on a verified 
stressor, service connection for that disorder may not be 
granted.  Cohen, supra.  Hence, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for PTSD is denied.  




ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

